It having been reported to this Court that Elaine Worley Kerr, of Bailey’s Crossroads, Va., has been disbarred from the practice of law in all of the courts of the State of Maryland and disbarred from the practice of law in the District of' Columbia, and this Court by order of January 20, 1975 [419 U. S. 1118], having suspended the said Elaine Worley Kerr from the practice of law in this Court and directed that a rule issue requiring her to show cause why she should not be disbarred;
And it appearing that the said rule was duly issued and served upon the respondent and that a response has been filed;
It is ordered that the said Elaine Worley Kerr be, and she is hereby, disbarred from the practice of law in this Court and that her name be stricken from the roll of attorneys admitted to practice before the Bar of this Court.